                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

                                      )              JUDGMENT IN CASE
        WB Music Corp., et al         )
                                      )
             Plaintiff(s),            )             3:18-cv-00077-RJC-DCK
                                      )
                  vs.                 )
                                      )
    Cedar St Investments LLC, et al   )
                                      )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 13, 2020 Order.

                                               August 13, 2020




      Case 3:18-cv-00077-RJC-DCK Document 23 Filed 08/13/20 Page 1 of 1
